Order entered June 10, 2021




                                    In The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                              No. 05-21-00372-CV
                              No. 05-21-00412-CV
                              No. 05-21-00413-CV
                              No. 05-21-00414-CV

             IN RE DRALON DURAN PATTERSON, Relator

        Original Proceeding from the Criminal District Court No. 5
                          Dallas County, Texas
                  Trial Court Cause Nos. F19-75183-PL,
              F19-75218-PL, F19-25779-QL & F19-40572-PL

                                   ORDER
              Before Justices Myers, Partida-Kipness, and Carlyle

     Based on the Court’s opinion of this date, we DENY relator’s petition for

writ of mandamus.


                                          /s/   ROBBIE PARTIDA-KIPNESS
                                                JUSTICE